2 U.S. 333 (____)
2 Dall. 333
THE UNITED STATES
versus
CALDWELL.
Supreme Court of United States.

*334 Rawle, the District Attorney, objected.
BY THE COURT:  We have no hesitation in granting the indulgence of a delay for a few days. The cause may, therefore, be continued 'till this day week; and, in the meantime, let the attachment issue; but it can only be in the case, in which the subpna has been actually served. The practice must always *335 be strict in the previous stages of the business, before an attachment can be awarded; and all the documents, upon which it is awarded, must be filed with the Court.